Citation Nr: 1133465	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial compensable evaluation for residuals of a right hand scar. 

2. Entitlement to an evaluation in excess of 10 percent for post-operative residuals of the right fifth finger with multiple radiopaque foreign bodies and post-traumatic arthritis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability rating for the Veteran's service-connected post-operative residuals of the right fifth finger, and a June 2006 rating decision of the RO in Philadelphia, Pennsylvania, which granted service connection for residuals of a right hand scar and assigned a noncomepsable evaluation.

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Newark, New Jersey, hence, that RO now has jurisdiction over the claims on appeal.

The Veteran testified at local hearings held before a Decision Review Officer (DRO) at the RO in July 2005 and May 2008 and at a Board hearing held before the undersigned Veterans Law Judge at the RO in January 2010. Copies of each transcript are of record.  

In a May 2010 decision, the Board, in pertinent part, remanded the claims of entitlement for an initial compensable evaluation for residuals of a right hand scar and to an evaluation in excess of 10 percent for residuals of the right fifth finger for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's right hand scar is characterized as stable, nontender, well healed, and superficial and does not exceed 6 square inches (39 square centimeters).    

3. The evidence of record demonstrates that the Veteran's post-operative residuals of the right fifth finger is characterized by arthritis and pain on motion, with no evidence of ankylosis.    


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for residuals of a right hand scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7804 (2010).  

2. The criteria for a rating in excess of 10 percent for post-operative residuals of the right fifth finger have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.17a, Diagnostic Codes 5003, 5010 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by May 2005, April 2006, and April 2007 letters. In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he has a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which is usually shown by medical records and medical opinions. VA also informed the Veteran that in order to substantiate a claim for an increased evaluation for a service-connected disability, the evidence must show that the disability has worsened.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The issue of entitlement to an initial compensable evaluation for residuals of a right hand scar arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the April 2006 and April 2007 letters sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

Although these notices were not issued before the November 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a May 2007 statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records, July 2005 and May 2008 DRO hearing transcripts, January 2010 Board hearing transcript, VA outpatient treatment records from February 2008 to April 2008 and November 2008 to September 2010, private treatment records from October 2004 to March 2005, and private treatment letters dated in December 2006, May 2008, November 2008, and May 2009. 

The Veteran was also provided VA examinations in connection with his claims on appeal in March 2003, April 2004, June 2005, February 2007, April 2007, May 2007, October 2009, July 2010, and August 2010. The VA examiners reviewed the Veteran's claims file, noted his medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II. Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Right Hand Scar

During the pendency of the appeal, the Veteran was afforded multiple VA examinations that noted at least one scar on the Veteran's right hand. In April 2004, the examiner noted a scar over the dorsal aspect of the Veteran's right hand that starts on the fifth metacarpophalangeal (MCP) joint running over the fourth MCP joint down to the fourth proximal interphalangeal (PIP) joint. The shape is jagged and approximately six centimeters by a quarter centimeters. The scar was non tender, not fixed, and healed well. At the April 2007 and May 2007 examinations, the examiners noted two scars on the Veteran's right hand. There was a scar over the fifth MCP joint, three inches by a quarter inch, and a scar over the fourth MCP joint, two centimeters by a quarter inch. Both scars were whitish compared to surrounding skin, stable, nontender, and superficial. The Veteran was diagnosed, in pertinent part, with status post laceration with scar formation. Most recently, the October 2009 and July 2010 VA examiners documented similar findings and assessed the Veteran with formation of a scar over the right fourth and fifth fingers. 

Moreover, at the May 2008 DRO hearing, the Veteran reported that his "scar goes right across into [his] third finger, and that is where [he] actually [has] the pain, in those fingers."  

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted. However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23, 2008). Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in April 2005.

Scars, other than of the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if they involve an area or areas exceeding 6 square inches (39 square centimeters), a 20 percent rating if the area or areas exceed 12 square inches (77 square centimeters), a 30 percent rating if the area or areas exceed 72 square inches (465 square centimeters), and a 40 percent rating if the area or areas exceed 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 2008). A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. Id.

Scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 square centimeters) or more. 38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 2008).

A 10 percent evaluation is authorized for superficial, unstable scars. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 2008). A note following Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. Id.

A maximum evaluation of 10 percent is warranted for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 2008). A note following Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Id.

Scars may also be rated based on the limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 2008).

After a full review of the record, the Board finds that a compensable rating for the right hand scar is not warranted.  The Board finds that Diagnostic Code 7804 does not assist the Veteran in obtaining a compensable rating for residuals of a right hand scar because there is no objective evidence showing that the scar is unstable or painful. As noted above, the VA examiners reported that the Veteran's scars are stable, nontender, well healed, and superficial. Additionally, the Veteran has reported right hand pain, he has not indicated that the scar itself is painful. Thus, the Board finds that a compensable rating for residuals of a right hand scar is not warranted under Diagnostic Code 7804 (prior to October 2008).   

The evidence of record also does not support a compensable rating under any of the other diagnostic codes pertaining to a skin disability. The Board notes that the Veteran's scar is located on his right hand, thus an evaluation is not warranted under Diagnostic Code 7800, scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. There is no evidence that the Veteran's scar limits his motion, is a deep scar, or that the scar causes limitation of function  to warrant a compensable rating under Diagnostic Codes 7800, 7801, 7802, and 7805 ( prior to October 2008) 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial compensable evaluation for residuals of a right hand scar. See Gilbert, 1 Vet. App. at 55.

B. Right Fifth Finger

In April 2005, the Veteran asserted that he has loss the use of his right hand due to an in-service injury and that VA failed to acknowledge the full extent of the injuries to his right hand, not just the fifth finger in the May 2003 rating decision. In a May 2007 substantive appeal, via a VA Form 9, the Veteran reported that x-ray reports show there are still foreign bodies in his right hand and he has had four trigger fingers of the right hand repaired, which were more likely caused by the injury. He reiterated these contentions at the DRO hearings in July 2005 and May 2008 and at the Board hearing in January 2010. The Veteran asserts that a higher rating is warranted for his service-connected post-operative residuals of the right fifth finger. The Board notes that by rating action in November 2010, a separated 10 percent rating was assigned for peripheral nerve neuropathy of the 4th and 5th digits of the right hand.  The Veteran has not appealed that determination and that rating is not for consideration as part of present appeal. 

During the pendency of this appeal, the Veteran was afforded multiple VA examinations in connection with his claim on appeal. In April 2004, he complained of pain over the third, fourth, and fifth fingers which interferes with his daily activities and difficulty with holding, squeezing, and buttoning objects. The Veteran exhibited flexion of all right MCP joints to 90 degrees and full flexion of all right DIP and PIP joints with pain throughout. He was diagnosed with posttraumatic arthritis of the fifth MCP joint, right hand carpal tunnel syndrome, and right third and fourth trigger fingers. 

At the June 2005 examination, the Veteran exhibited flexion with terminal pain of all right PIP joints to 110 degrees and of the right first through the fourth DIP joints to 40 degrees. Upon repetitive movements, there were mild increases in pain, lack of endurance, and weakness, but not in fatigue. There was no evidence of a gap between the tip of his fingers, and the Veteran's right hand grip and grasp was fair. The x-ray report showed posttraumatic and degenerative changes.  

In February 2007, the Veteran reported he was independent with his activities of daily living, complained of severe, constant, sharp, and aching pain, and denied tingling and numbness. There was no evidence of swelling, sensitivity to touch, skin discoloration, or additional limitations following repetitive use or during flare ups. Range of motion and muscle strength testing of the fifth finger was difficult to evaluate due to severe pain; however, passive range of motion at the right fifth MCP joint was to 85 degrees and of the right fifth DIP joint was to 45 degrees with pain. The Veteran was diagnosed with chronic severe fifth finger pain, likely secondary to degenerative joint disease.

At the April 2007 examination, the Veteran reported difficulty doing anything with his right hand, including fine motor tasks.  On range of motion testing, he exhibited flexion of the right fifth MCP joint to 10 degrees and extension to 0 degrees, and flexion of the right fifth DIP and PIP joints to 15 degrees and extension to 0 degrees, with pain throughout. After repeated motion, the Veteran displayed additional loss of joint function of 15 degrees secondary to pain with no additional loss due to fatigue or lack of coordination.

On VA examination in May 2007, the Veteran reported that he had pain in the right three to five fingers, more when it gets cold.  On range of motion testing, he exhibited flexion of the right fifth MCP joint to 15 degrees and extension to 0 degrees, and flexion of the right fifth DIP and PIP joints to 20 degrees and extension to 0 degrees, with pain throughout.  After repeated motion, the Veteran displayed additional loss of joint function characterized by the examiner as 20 percent secondary to pain with no additional loss due to fatigue or lack of coordination.

The October 2009 examiner noted that after repetition, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance. At the July 2010 examination, there was no objective evidence of pain, the Veteran was able to make a full fist, and he exhibited flexion of the right fifth MCP joint from 5 to 20 degrees and extension to 0 degrees, as well as flexion of the right fifth DIP and PIP joints to 25 degrees and extension to 0 degrees. The examiner noted sensation was intact, skin was warm, and the Veteran was able to make a full fist. He was diagnosed with osteoarthritis of the fifth MCP joint and of the second, third, and fourth DIP joints. Subsequently, the August 2010 examiner noted the Veteran's mild to moderate functional impairment, which is mostly secondary to moderately severe pain in the right hand.

VA outpatient treatment records show the Veteran reported his hand was previously puffy in February 2008 and that he called to complain of pain in his right hand in April 2008.  

Private treatment records from October 2004 to March 2005 with Dr. J. B. show ongoing complaints and treatment for the Veteran's right hand fingers. In October 2004, the Veteran complained of the trigger third, fourth, and fifth fingers, but no treatment was rendered and the second finger was noted as "not as bad." He also complained of clicking and locking in his right hand, mostly involving the second, third, fourth, and fifth fingers for the past two months, but denied having numbness, tingling, and treatment to date. After an examination, the x-ray report revealed the right hand was normal and the Veteran was diagnosed with right second, third, fourth, and fifth trigger fingers. Upon recommendation, the Veteran underwent surgical releases of these fingers in January 2005. Follow-up appointments from January 2005 to March 2005 revealed the range of motion in his right hand improved with therapy and all wounds were healed.  

Private treatment letters pertaining to the Veteran's post-operative residuals of the right fifth finger are also of record. In February 2005, Dr. J. B. noted that he is currently treating the Veteran with right hand therapy and the surgical operation in January 2005. December 2006 and June 2008 letters from Dr. A. T. report the Veteran's complaints of pain in the right hand and a November 2006 x-ray report which showed foreign bodies overlying the right fifth MCP joint, which she opined as "more than likely are the source of [the Veteran's] pain." In addition, Dr. D. L. submitted November 2008 and May 2009 letters which note the Veteran's complaints of right hand pain, stiffness, and restricted finger flexion, the Veteran's recurrent hand tendonitis, foreign bodies in the right hand revealed by x-ray reports, and a recommendation against any further surgery. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2010). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2010).  

Under the current rating criteria, the Veteran's service-connected right fifth finger is evaluated at 10 percent disabling. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  

Arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010). Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). When limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Id. 

The Board has carefully reviewed the evidence of record, and finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected post-operative residuals of the right fifth finger. 

As noted above, while the Veteran was diagnosed with arthritis in April 2004, June 2005, April 2007, May 2007, and July 2010 VA examination reports, there is no evidence showing that the Veteran has involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations. Thus, a higher rating is not warranted under Diagnostic Codes 5003 and 5010.

The Board has considered whether any other diagnostic codes pertaining to the fifth finger are applicable in this case. Diagnostic Code 5227, which warrants a noncompensable evaluation for unfavorable or favorable ankylosis for the ring or little finger, and Diagnostic Code 5230, which warrants a noncompensable evaluation for any limitation of motion for the ring or little finger, are not applicable in this case. See 38 C.F.R. § 4.71a (2010). As noted, the Veteran is currently rated at 10 percent disabling, thus Diagnostic Codes 5227 and 5230 do not assist the Veteran in obtaining a higher disability evaluation.   

Furthermore, although the Veteran was diagnosed with mild peripheral neuropathy in the distribution of the right ulnar nerve in the right hand at the August 2010 VA examination, a separate 10 percent rating for peripheral ulnar nerve neuropathy of the 4th and 5th digits of the right hand has been granted.  

With respect to the possibility of a higher evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has considered whether a higher evaluation may be assigned on the basis of functional loss due to the Veteran's service-connected post-operative residuals of the right fifth finger. See DeLuca, 8 Vet. App. at 204-05. 

As discussed above, the June 2005 VA examiner reported that repeated movements of the Veteran's right hand range of motion showed limited mild movement in PIP and DIP joints, and increase in pain, lack of endurance, weakness. The April 2007 and May 2007 VA examiners documented additional loss of joint function after active repetitive motion of 15 degrees and by 20 percent, respectively, secondary to pain, but no additional loss due to fatigue or lack of coordination was noted. Most recently, the August 2010 VA examiner attributed the Veteran's functional limitation as secondary to moderately severe pain in the right hand. The complaints of pain and limitation of motion of the right little finger have been taken into consideration in the assignment of the current 10 percent rating.  The Board also notes that even if there were ankylosis, as with Diagnostic Code 5230, Diagnostic Code 5227 mandates a noncompensable evaluation for favorable or unfavorable ankylosis of the ring or little finger. Accordingly, the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent of the right fifth finger. The Board finds the preponderance of the evidence is again a rating in excess of 10 percent for post-operative residuals of the right fifth finger with posttraumatic neuralgia and arthritis is warranted.  See Gilbert, 1 Vet. App. at 55.

C. Extra Schedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd, 9 Vet. App. at 88. The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Id.  

In this case, the schedular evaluations are not inadequate. Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria assess limitation of motion, pain, and other functional limitations. Accordingly, a referral for consideration of an extraschedular rating for each service-connected disability on appeal is not warranted.



ORDER

Entitlement to an initial compensable evaluation for residuals of a right hand scar is denied.

Entitlement to a rating in excess of 10 percent for post-operative residuals of the right fifth finger with posttraumatic neuralgia and arthritis is denied.


REMAND

With regard to a TDIU, although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

In an August 2010 VA examination report, the Veteran reported that he had to retire in 1962 because of his right hand problems. He specified that his right hand pain was a major complaint so he retired from being a pressman.  The Board notes that during an April 2004 VA examination, the Veteran reported that he had retired three years earlier but did not indicate the reason for retirement.  This evidence needs to be considered by the AOJ to determine whether the Veteran's service-connected post-operative residuals of the right fifth finger with posttraumatic neuralgia and arthritis renders him unable to obtain or maintain substantially gainful employment.

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication. 38 C.F.R. § 3.321(b)(1) (2010); Bowling v. Principi, 15 Vet. App. 1 (2001).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2. The RO should adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action

 must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





Department of Veterans Affairs


